Citation Nr: 0127745	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  99-03 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased combined evaluation for 
residuals of a shell fragment wound of the left (minor) arm 
involving injuries to Muscle Groups V and VI, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
scars, residuals of a shell fragment wound to the left 
(minor) arm, currently evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which confirmed a 10 percent 
evaluation for the combined residuals a shell fragment wound 
of the left arm.

This case was previously before the Board in August 2000 at 
which time it was remanded for additional development.

Originally, the issue was characterized as a single issue; 
however, in a February 2001 rating decision the RO separated 
the residuals and assigned a 20 percent evaluation for injury 
to Muscle Group V, a 20 percent evaluation for injury to 
Muscle Group VI, and a noncompensable (zero percent) 
evaluation for scars.  The muscle group injuries have a 
combined evaluation of 40 percent under 38 C.F.R. § 4.25 
(2001).

The Board notes that the representative's informal hearing 
presentation raises the issue of clear and unmistakable error 
(CUE) in a prior rating decision.  This statement is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  Residuals of a shell fragment wound to the left (minor) 
arm manifest no more than moderately severe injury to Muscle 
Group V.

3.  Residuals of a shell fragment wound to the left (minor) 
arm manifest no more than moderately severe injury to Muscle 
Group VI.

4.  Scars, a residual of a shell fragment wound to the left 
arm, are well healed, non-tender, and do not limit function 
of the affected part.


CONCLUSIONS OF LAW

1.  The criteria for an increased combined evaluation for 
residuals of a shell fragment wound involving injuries to 
Muscle Groups V and VI have not been met. 38 U.S.C.A. §§ 1155 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.7, 4.55, 4.56, 4.73, Diagnostic 
Codes 5305, 5306 (2001).

2.  The criteria for an increased (compensable) evaluation 
for scars, residuals of a shell fragment wound of the left 
arm have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§3.102, 4.1, 
4.7, 4.20, 4.21, 4.118, Diagnostic Codes 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  
The February 2001 rating decision notifies the veteran of 
VA's duty to him under the VCAA.  In a February 2001 
statement of the case the RO notified the veteran of the type 
of evidence needed to support a claim for an increased 
evaluation as well as the laws and regulations pertinent to 
his claim.  As the RO has considered and complied with the 
VCAA, the Board may proceed with the adjudication of the 
appeal. 

The Board also finds that the RO has complied with the 
instructions contained in its remand.  The RO obtained all 
reported treatment records, and the veteran was afforded an 
examination that answered the questions posed in the Board's 
remand.

Factual Background

Service medical records include clinical records that the 
veteran was wounded by an exploding grenade in January 1951.  
The shrapnel entered the mid-third, posterolateral aspect of 
the left arm, passed through the triceps muscles, and then 
came to rest immediately below the skin at the same level at 
the mid-third, anterolateral aspect of the left arm.  There 
was no definite evidence of radial nerve injury, fracture, or 
arterial injury.  Under general anesthesia the shrapnel was 
removed and debridement of the wound performed, making it 
through and through.  The veteran was given penicillin.  In 
February 1951 he was transferred to a convalescent hospital 
for further physical therapy.  He returned to duty in March 
1951.

In April 1954 the veteran underwent a VA examination.  The 
report notes that the veteran is right-handed.  The veteran 
complained that he felt a dull ache at the site of the shell 
fragment wound ever since the injury was incurred, 
particularly in damp weather.  On examination, the lateral 
surface of the left arm at the junction of the upper and 
middle third had a quarter-inch scar that was thickened and 
adherent.  On the posterior surface of the left arm at the 
same level two-inches from the scar just described, there was 
a half-inch asymptomatic scar.  It was noted that since the 
missile pierced through the triceps, injury to the muscle was 
presumed.  An X-ray of the veteran's left arm was negative.

An April 1954 rating decision established service connection 
for residuals of a shell fragment wound of the left arm and 
assigned a 10 percent evaluation based on the level of 
disability demonstrated by the medical evidence.

Progress notes from the Asheville VA Medical Center (VAMC) in 
North Carolina show that in January 1997 the veteran was seen 
for complaints of chronic joint pain, which he attributed to 
his shell fragment wound from 1951.

In January 1997 the veteran submitted a claim for an 
increased evaluation for residuals of shell fragment wounds 
of the left arm.

Asheville VAMC progress notes dated in June 1997 indicate the 
veteran had complaints of pain in several parts of his body 
to include elbows and shoulders.  He indicated that the pain 
had increased and limited activity.

The veteran underwent a VA examination in July 1997.  The 
veteran indicated that his left arm was injured during a 
mortar attack in 1951 and that his arm continued to hurt over 
the years, which kept him awake at times.  On examination it 
was noted that there was no tissue loss on comparison and 
that there had been penetration of Muscle Group V.  A small, 
circular scar measuring one-half centimeter was on the 
lateral aspect of the left arm.  The scar was noted to be 
adherent with some depression.  There was no damage to the 
tendons found and damage to the bones was only noted by 
history.  The veteran's left elbow demonstrated good flexion 
and extension with a slight decrease of strength on flexion.  
There was no evidence of pain or muscle herniation.  The 
examiner noted that any statement with regard to DeLuca would 
be merely speculation.  X-rays of the left arm did not reveal 
any acute bony trauma.  There was bowing of the mid-shaft of 
the left radius and cystic changes were seen in several of 
the carpal bones of the left wrist.  The radial-carpal joint 
showed narrowing and increased sclerosis.

A notice of disagreement was received in October 1997 in 
which the veteran stated that he had little use of his left 
shoulder, arm and hand.

Other than as noted above, VA treatment records dated from 
November 1995 to August 2000 do not show treatment for the 
shell fragment residuals of the left arm.

The veteran underwent a VA examination in December 2000.  At 
the time he complained that his left arm went to sleep when 
he laid on it the wrong way and that it would be numb and 
painful at the same time.  The physician described this as a 
position-related problem.  He also complained of a history of 
carpal tunnel syndrome, poor left handgrip, and arthritis of 
the left thumb and elbow.  According to the physician, these 
conditions were not residuals of the shell fragment wound of 
the left arm.  

On examination there was a small, healed wound in the 
anterolateral portion of the left arm above the junction of 
the upper middle third, which marked the entrance of the 
shell fragment.  There was also a larger, somewhat dimpled 
wound of the exit, which was artificially made since the 
original wound was not completely through and through, but 
required debridement.  This second scar stuck slightly to 
underlying tissue.  Both scars were noted to be non-tender.  
Range of motion of the left elbow was normal both in flexion, 
extension, supination, and pronation.  The range of motion of 
the left shoulder was also within normal limits.  

The veteran did have diminished strength in the flexion and 
extension of the left elbow as compared to the right.  There 
was a 50 percent loss of extension strength of the left 
elbow, which is a triceps function.  There was approximately 
a 25 percent loss of flexion strength, which appeared to be 
the result of injury to the brachialis muscle rather than the 
biceps.  The physician noted that the brachialis muscle is in 
Muscle Group V and the triceps are in Muscle Group VI.  The 
physician's diagnosis was that residuals of the shell 
fragment wound involved Muscle Groups V and VI with weakness 
of the function of both groups as described in the 
examination.  

With regard to the scars, the physician noted that they were 
well healed.  The one over the triceps was approximately 2 
centimeters in diameter and was slightly stuck to underlying 
tissue while the one over the biceps was approximately one 
centimeter in diameter and was non-adherent.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991). 

1.  Muscle Injuries

The RO has assigned a combined 40 percent evaluation for 
residuals of a shell fragment wound of the left arm involving 
injury to Muscle Groups V and VI. 

The Board notes that, during the pendency of the veteran's 
current appeal, the rating schedule criteria for determining 
the disability evaluations to be assigned for muscle injuries 
was changed effective July 3, 1997.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage. Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

In evaluating muscle disabilities, the applicable regulation 
provides that various factors are to be considered.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.54 (prior to July 3, 1997), 4.56(c) (on and 
after July 3, 1997).

The Schedule of Ratings characterizes injuries to Muscle 
Group V (Function: elbow supination (1) (long head of biceps 
is stabilizer of shoulder joint); flexion of elbow (1, 2, 3).  
Flexor muscles of elbow: (1) biceps; (2) brachialis; (3) 
brachioradialis) and Muscle Group VI (Function: extension of 
elbow (long head of triceps is stabilizer of shoulder joint).  
Extensor muscles of the elbow: (1) triceps; (2) anconeus) as 
slight, moderate, moderately severe, and severe.  Slight, 
moderate, moderately severe, and severe injury warrant 
evaluations of zero percent, 10 percent, 30 percent, and 40 
percent for a dominant arm, respectively, and zero percent, 
10 percent, 20 percent, and 30 percent for a non-dominant 
arm, respectively.  38 C.F.R. §§ 4.72, Diagnostic Code 5305 
and 5306 (effective prior to July 3, 1997), 38 C.F.R. 
§§ 4.73, Diagnostic Codes 5305 and 5306 (effective on and 
after July 3, 1997).  In conjunction with the diagnostic 
codes in the Schedule of Ratings, the regulations set forth 
criteria for defining slight, moderate, moderately severe, 
and severe muscle injuries due to gunshot wounds or other 
muscle trauma. See 38 C.F.R. § 4.56 (effective prior to and 
on and after July 3, 1997). 

A through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (2001).  This same 
provision may also be found in the regulations in effect 
prior to July 3, 1997, at 38 C.F.R. § 4.72.

For compensable muscle group injuries which are in the same 
anatomical region, and act on the same joint, the evaluation 
must be lower than the evaluation for unfavorable ankylosis 
of the joint, except in the case of Muscle Groups I and II.  
38 C.F.R. § 4.55(d) (2001).  Prior to July 3, 1997, 38 C.F.R. 
§ 4.55(b), (c) provided that muscle injuries affecting motion 
of the same joint may be combined but not in combination be 
awarded an evaluation in excess of that for ankylosis at the 
intermediate level, except that injuries involving the 
shoulder girdle and arm may be combined but not in 
combination exceed the evaluation for unfavorable ankylosis 
at the scapulohumeral joint.  Muscle Groups V and VI are in 
the same anatomical region and act on the same joints (the 
shoulder and elbow).  

Diagnostic Code 5200 provides for a 30 percent evaluation for 
ankylosis of the scapulohumeral articulation of the minor 
extremity at the intermediate level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2001).  The same diagnostic code 
provides a 40 percent evaluation for unfavorable ankylosis.  
Ankylosis of the minor elbow at the intermediate level 
warrants a 40 percent evaluation.  Ankylosis of the same 
elbow warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5205.  Under both the old and new criteria of 
4.55, the maximum evaluation is 40 percent.  

The old and the new criteria have been considered.  As shown 
above, the regulatory changes pertinent to the veteran's 
claim are not so significant that they have an affect on the 
outcome of the veteran's case.  Accordingly, the veteran will 
not be prejudiced by the Board's election in this decision to 
discuss this claim based on the new criteria.  See Karnas, 
supra; Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

To determine the appropriate level of disability the type of 
injury, history and complaint, and objective findings must be 
considered. 38 U.S.C.A. § 4.56.  As previously noted, a 
through and through muscle injury warrants no less than a 
moderate disability evaluation.  In this instance the 
injuries to Muscle Groups V and VI are each currently 
considered to be moderately severe and have a combined 
evaluation of 40 percent.  The type of injury contemplated 
for a moderately severe disability consists of a through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaint consists of 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms and, if present, evidence of inability to keep up 
with work requirements.  Objective findings consist of 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared wit sound side demonstrate 
positive evidence of impairment.  38 U.S.C.A. § 4.56(d)(3) 
(2001).

With regard to the present case, the service medical records 
show the veteran received a shell fragment wound to the left 
arm.  The shrapnel entered the posterolateral aspect of the 
left, passed through the triceps, and came to rest 
immediately below the skin at the same level at the 
anterolateral aspect of the left arm.  No bone, arterial, or 
nerve injury was noted.  This was characterized as a through 
and through wound even though the shrapnel did not pass 
completely through the left arm.  The records show the 
shrapnel had to be removed and the wound debrided.  He 
remained hospitalized for a little more than a month.  
Although records made contemporaneous to the injury only 
record injury to the Muscle Group VI, the triceps, the most 
recent VA examination report states that path of the shrapnel 
also resulted in injury to the brachialis muscle, which is 
part of Muscle Group V.  Although the veteran complained of 
numbness, pain, carpal tunnel syndrome, poor handgrip, and 
arthritis associated with his service-connected residuals, 
these were found to be unrelated on examination.  However, a 
loss of 50 percent of extension strength and 25 percent of 
flexion strength were objectively found with respect to 
triceps function and brachialis function, respectively.  
Based on these findings sufficient criteria have been met to 
characterize the injury to Muscle Groups V and VI as 
moderately severe.  Moderately severe muscle disability of a 
minor (non-dominant) arm is evaluated as 20 percent disabling 
for each muscle group.  See 38 C.F.R. § 4.73, Diagnostic 
Codes 5305, 5306.

The type of muscle injury contemplated for serious disability 
consists of a through and through or deep penetrating wound 
due to high velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  History and complaint consists of service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings consist 
of ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden abnormally 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating spread of intermuscular trauma and 
explosive effect of the missile; adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4) (2001).

As service medical records show that debridement was not 
extensive and that there was not prolonged infection, 
sloughing of soft parts, intermuscular binding and scarring, 
the veteran is not shown to have the type of injury 
contemplated for severe disability.  Moreover, although there 
is objective evidence of an adherent, dimpled scar it covers 
only a small area , therefore, it is not indicative of wide 
damage to muscle groups.  The veteran's disability did not 
demonstrate any of the other numerous objective findings for 
severe disability with the exception of loss of strength, 
which more closely demonstrates positive impairment 
contemplated in moderately severe disability rather than 
severe impairment of function.  The 50 percent loss of 
extension strength and 25 percent loss of flexion strength 
shows definite weakness, but was not described by any 
physician as severe, nor was it shown to impede on range of 
motion of the left arm or shoulder.

Once the muscle disability has been evaluated under 38 C.F.R. 
§ 4.56, the next step is to consider combined ratings when, 
as in this case, more than one muscle group is involved.  

Muscle Groups V and VI are in the same anatomical region and 
affect the same joints, namely, the shoulder and elbow, 
according to 38 C.F.R. § 4.55(b).  Applying this regulation, 
the veteran's evaluation cannot exceed 40 percent (the 
intermediate level of ankylosis of the minor elbow or 
shoulder).  In the present case, the RO used the general 
combined rating table found in 38 C.F.R. § 4.25 (2001) to 
achieve a combined evaluation of 40 percent rather that the 
method used for muscle injuries found in 38 C.F.R. § 4.55.  
In any event, as previously discussed, separate evaluations 
for each muscle group do not meet the criteria for severe 
disability nor does the combined evaluation exceed 40 
percent.

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
residuals of a shell fragment wound of the left arm involving 
injury to Muscle Groups V and VI; therefore, the benefit of 
the doubt doctrine does not apply and the claim is denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Ferguson v. 
Principi, No. 01-7012 (Fed. Cir. Dec. 4, 2001).

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.  Shipwash v. Brown, 8 Vet App 218 
(1995).

2.  Scars 

The scars are evaluated under Diagnostic Code 7805, other 
scars, which are to be rated on limitation of function of the 
affected joint.  38 C.F.R. § 4.118, Diagnostic Code 7805.  As 
demonstrated during December 2000 VA examination the range of 
motion of the veteran's left shoulder and elbow were both 
within normal limits.  To receive the minimal compensable 
evaluation of 10 percent, flexion of the elbow must be 
limited to 100 degrees or extension of the elbow must be 
limited to 45 degrees.  38 C.F.R. §§ 4.71a, Diagnostic Codes 
5206 and 5207 (2001).  With regard to the shoulder, 
limitation of the arm to shoulder level warrants the minimum 
of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2001).

The Board notes that even under Diagnostic Code 7804, 
superficial scars, the veteran's disability does not warrant 
a compensable evaluation since objective evidence shows the 
scars are non-tender.  See 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2001).

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for scars, 
residuals of a shell fragment wound of the left arm, the 
benefit of the doubt doctrine does not apply and the claim is 
denied. 38 U.S.C.A. § 5107(b).

Again, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  Therefore, the Board will 
not consider the question of entitlement to an extraschedular 
evaluation.  Shipwash v. Brown, 8 Vet App 218 (1995).


ORDER

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left arm involving injury to 
Muscle Groups V and VI is denied.

Entitlement to an increased (compensable) evaluation for 
scars, residuals of a shell fragment wound of the left arm, 
is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

